EXHIBIT 10.5
BRANDYWINE REALTY TRUST|
2009-2011 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
 
        1.  
Purposes
    1   2.  
Definitions
    1   3.  
Award Agreement
    3   4.  
Performance Goal; Delivery of Shares
    3   5.  
Beneficiary Designation
    5   6.  
Delivery to Guardian
    6   7.  
Source of Shares
    6   8.  
Capital Adjustments
    6   9.  
Tax Withholding; Securities Law Compliance
    6   10.  
Administration
    6   11.  
Amendment and Termination
    6   12.  
Headings
    6   13.  
Incorporation of Plan by Reference
    6      
 
        APPENDIX A     A-1      
 
        APPENDIX B     B-1      
 
        APPENDIX C     C-1  

 



--------------------------------------------------------------------------------



 



BRANDYWINE REALTY TRUST
2009-2011 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust
Amended and Restated 1997 Long-Term Incentive Plan)

PREAMBLE
          WHEREAS, Brandywine Realty Trust (the “Trust”) established, and its
shareholders approved, the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan (the “Plan”), primarily in order to award equity and
equity-based benefits to officers, employees and Trustees of the Trust and its
Subsidiaries (as defined in the Plan);
          WHEREAS, one kind of an equity-based benefit that can be awarded under
the Plan is a “Performance Share,” which entitles the recipient to receive
Shares, without payment, following the attainment of designated performance
goals;
          WHEREAS, the Trust’s Compensation Committee (the “Committee”) is
responsible for the administration of the Plan and may, pursuant to the powers
granted to it thereunder, adopt rules and regulations for the administration of
the Plan and determine the terms and conditions of each award granted
thereunder;
          WHEREAS, the Committee desires to establish a program for the 2009
through 2011 period under the Plan for the benefit of certain officers of the
Trust and Subsidiaries whereby such officers would receive Performance Shares
under the Plan, based on the extent to which the Trust attains the corporate
goal set forth in the program; and
          WHEREAS, the Committee established in writing the objective
performance goals for use under the program, within the meaning of Treas. Reg.
§1.162-27(e)(2)(i), in its March 17, 2009 meeting;
          NOW, THEREFORE, effective as of January 1, 2009, the Brandywine Realty
Trust 2009-2011 Restricted Performance Share Unit Program is hereby adopted
(under the Plan) by the Committee, with the following terms and conditions:
     1. Purposes. The purposes of the Program are to motivate certain officers
of the Trust to achieve challenging goals for the Trust that reflect value
creation for shareholders, and to focus the attention of the eligible officers
on an important financial indicator of success of the Trust and of other
companies in the same business as the Trust.
     2. Definitions.
          (a) “Award” means an award of Restricted Performance Share Units to a
Participant.
          (b) “Award Agreement” means a written document evidencing the grant to
a Participant of an Award.
          (c) “Base Units” means the number of Restricted Performance Share
Units set forth in the Award Agreement (increased by any additional Restricted
Performance Share Units “purchased” pursuant to Section 4(e) hereof) by which
the number of Shares that may be delivered to a Participant is measured.
          (d) “Board” means the Board of Trustees of the Trust.
          (e) “Business Combination” means a transaction described in clause
(ii)(A) of the definition of “Change in Control.”

 



--------------------------------------------------------------------------------



 



          (f) “Change in Control” means “Change in Control” as such term is
defined in a Participant’s Employment Agreement or, if the Participant is not a
party to an Employment Agreement, then as defined in the Plan.
          (g) “Code” means the Internal Revenue Code of 1986, as amended.
          (h) “Committee” means the Compensation Committee of the Board, which
Committee has developed the Program and has the responsibility to administer the
Program under Section 2 of the Plan and Section 10 hereof.
          (i) “Corporate Goal” means the specific performance goal, set forth in
Section 4(a) hereof, which must be achieved in order for a Participant to
receive Shares under an Award.
          (j) “DER” means a dividend equivalent right—i.e., an award that
entitles the recipient to receive a benefit in lieu of cash or non-cash
dividends that would be payable on any or all Shares subject to another award
granted to the Participant under the Plan, or that would be payable on a number
of notional Shares unrelated to another award, in either case had such Shares
been outstanding.
          (k) “Disability Termination” means the termination of a Participant’s
employment under the disability provisions of the Participant’s Employment
Agreement or, if the Participant is not a party to an Employment Agreement, then
as a result of a “Disability” as defined in the Plan.
          (l) “Effective Date” means January 1, 2009.
          (m) “Employer” means, collectively and individually (as applicable),
the Trust and any Subsidiary.
          (n) “Employment Agreement” means the written agreement entered into by
a Participant and an Employer (if any) setting forth the terms and conditions of
the Participant’s employment, as amended at any applicable time.
          (o) “Measurement Period” means the period beginning on the Effective
Date and ending on the earlier of (i) December 31, 2011; (ii) the date of a
Change in Control (provided that, if the Change in Control arises from a
Business Combination, the Measurement Period shall end on the date of the
closing or effectiveness of the Business Combination, as applicable); or
(iii) with respect to a Participant whose employment terminates on account of
death or Disability, as provided in Section 4(c).
          (p) “Participant” means each individual who has received an Award
under the Program.
          (q) “Plan” means the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan, as it may be amended from time to time.
          (r) “Program” means the Brandywine Realty Trust 2009-2011 Restricted
Performance Share Unit Program (established under the Plan), as it may be
amended from time to time.
          (s) “Restricted Performance Share Unit” or “RSU” means an Award of a
“Performance Share,” as such term is defined in the Plan.
          (t) “Shares” means “Shares” as such term is defined in the Plan.
          (u) “Subsidiary” has the meaning provided in the Plan.
          (v) “Trust” means Brandywine Realty Trust, a Maryland real estate
investment trust.
          (w) “Trustee” means a member of the Board.

-2-



--------------------------------------------------------------------------------



 



     3. Award Agreement. Each Participant shall be issued an Award Agreement
setting forth the initial number of Base Units awarded to the Participant and
entitling the Participant to receive the number of Shares determined under
Section 4 hereof based on the extent to which the Corporate Goal is achieved.
Such Base Units shall be subject to the adjustments described in Section 8
hereof. Each Award Agreement and the Shares which may be delivered thereunder
are subject to the terms of this Program and the terms of the Plan.
     4. Performance Goal; Delivery of Shares.
          (a) If, for the Measurement Period, the Trust’s performance, based on
its “TRS” (as defined below), equals or exceeds the “Threshold” (as defined
below), then the Trust shall deliver to each Participant the number of Shares
(rounded down to the nearest whole number of Shares) determined by first
multiplying the whole percentile (expressed as a percentage equal to the
percentile rounded up for fractions of one-half or greater) at which the Trust’s
TRS for the Measurement Period places the Trust among the component members
(excluding the Trust) of the “MSCI US REIT Index” (as defined below) for the
Measurement Period, each ranked pursuant to such TRS, by two, and then
multiplying that product by the Participant’s Base Units; provided, however,
that: (i) if the Trust’s TRS places the Trust at or above the 75th percentile
among the component members (excluding the Trust) of the MSCI US REIT Index at
the end of the Measurement Period (ranked based upon each such member’s TRS for
the Measurement Period) then the number of Shares that will be delivered shall
equal 200% of the Participant’s Base Units and (ii) if the Trust’s TRS places
the Trust above the 50th percentile and below the 75th percentile among the
component members (excluding the Trust) of the MSCI US REIT Index at the end of
the Measurement Period (ranked based upon each such member’s TRS for the
Measurement Period) then the number of Shares that will be delivered shall equal
a percentage of the Participant’s Base Units, with such percentage derived
through a straight-line interpolation with a deemed minimum percentage of 100%
at the 50th percentile and a deemed maximum percentage of 200% at the 75th
percentile. Accordingly, for example, if the Trust’s TRS places the Trust at the
62.5th percentile (i.e., the mid-point between the 50th and 75th percentiles),
then the percentage to be applied to the Participant’s Base Units would be 150%.
Notwithstanding the preceding sentence, Shares will be delivered under the
Program to the extent that Shares remain available under the Plan; and if the
total number of Shares to be delivered exceeds the number of Shares available
under the Plan, then the number of Shares for each Participant will be reduced
on a pro rata basis based on each individual Participant’s Base Units as
compared to the total of all Participants’ Base Units. If, for the Measurement
Period, the Trust’s performance, based on its TRS, does not equal or exceed the
Threshold, the Trust shall not deliver any Shares to the Participants. Also,
except as provided in subsection (c) below, a Participant must be employed by an
Employer on the last day of the Measurement Period in order to receive any
Shares under this Program. See Appendix A attached hereto for examples
illustrating the operation of this Section.
          (b) Definitions for this Section. The following terms shall be defined
as set forth below:
               (1) “MSCI US REIT Index” means the MSCI US REIT Index’s gross
index (as it may be renamed from time to time) or, in the event such index shall
cease to be published, such other index as the Committee shall determine to be
comparable thereto.
               (2) “Share Value” means, as applicable and except as provided in
the following sentence, the average of the closing prices of one Share on the
New York Stock Exchange (the “NYSE”) (or, if not then listed on the NYSE, on the
principal market or quotation system on which Shares are then traded) for
(i) the 60 days on which Shares were traded prior to the Effective Date (for the
value of a Share on the Effective Date); or (ii) the 60 days on which Shares
were traded prior to and including the last day of the Measurement Period (for
the value of a Share on the last day of the Measurement Period); provided that
for purposes of Section 4(e) below and the “purchase” of additional RSUs
thereunder, “Share Value” means the closing price of one Share on the NYSE (or,
if not then listed on the NYSE, on the principal market or quotation system on
which Shares are then traded) on the applicable dividend payment date. In the
event of a Business Combination approved by the shareholders of the Trust on or
prior to December 31, 2011, Share Value shall mean the final price per Share
agreed upon by the parties to the Business Combination.
               (3) “Threshold” means that, for the Measurement Period, the
Trust’s TRS places the Trust at least at the 25th percentile among the component
members (excluding the Trust) of the MSCI US REIT

-3-



--------------------------------------------------------------------------------



 



Index at the end of the Measurement Period (ranked based upon each such member’s
TRS for the Measurement Period).
               (4) “TRS” means total return to shareholders for the Measurement
Period for the Trust and for the other component members of the MSCI US REIT
Index (i.e., those component members used for purposes of compiling the MSCI US
REIT Index as of the first day of the Measurement Period and that remain
publicly held companies as of the last day of the Measurement Period, whether or
not they are still included in the MSCI US REIT Index on such last day).
          (c) Termination of Employment. Upon a Participant’s termination of
employment on or prior to the last day of the Measurement Period, the following
shall occur:
               (1) Termination on Account of Disability or Death. If, on or
prior to the last day of the Measurement Period, (i) the Participant incurs a
Disability Termination, or (ii) the Participant dies, then the Participant (or
the Participant’s beneficiary(ies), if applicable) shall be eligible to receive
Shares (if any) under the Program as if the Measurement Period ended on the last
day of the month in which termination or death occurred and as though the
Participant had remained employed by the Employer through such date.
               (2) Termination for Any Other Reason. If, on or prior to the last
day of the Measurement Period, the Participant’s employment with the Employer
terminates for any reason other than a reason described in paragraph (1) above,
the Participant shall forfeit all of the Base Units (and all of the Shares that
may have become deliverable with respect to such Base Units) subject to the RSUs
the Participant was granted under the Program.
          (d) Determination of Performance; Share Delivery. Within 30 days after
the end of the Measurement Period, the Committee shall provide each Participant
(or in the case of termination of a Participant covered in Section 4(c), to the
affected Participant or his or her legal representative) with a written
determination of whether the Trust did or did not attain the Corporate Goal for
the applicable Measurement Period (and, if applicable, the extent to which the
Corporate Goal was attained) and the calculations used to make such
determination. If Shares are to be delivered under the Program, they shall be
delivered to Participants on March 1, 2012 (unless a Participant elects
otherwise pursuant to subsection (f) below) or, if a Change in Control occurs
before January 1, 2012, on the fifth day after the last day of the Measurement
Period ending on (or, if applicable, after) the Change in Control or, in the
case of termination of a Participant covered in Section 4(c), on or before the
thirtieth day after the date of termination of the Participant.
          (e) DERs. Participants shall be awarded DERs with respect to their
initial number of Base Units. Each DER will be expressed as a specific dollar
amount (the “Dollar Amount”) equal to the dollar amount of the dividend paid on
an actual Share on a specific date (the “Dividend Date”) multiplied by the
Participant’s initial number of Base Units. Without limiting Section 8, the
dollar amount of any non-cash dividends shall be determined by the Compensation
Committee in its discretion. Until the end of the Measurement Period, the
Committee will apply the Dollar Amount to “purchase” a number of additional RSUs
equal to the Dollar Amount divided by the Share Value. The delivery of Shares
under such additional RSUs shall also be subject to the attainment of the
Corporate Goal set forth in subsection (a) above. DERs shall also be awarded on
such additional RSUs and applied in the same manner (thereby increasing the
Participant’s Base Units on a cumulative basis). RSUs deemed purchased with DERs
hereunder may be whole or fractional units.
          Participants who make a deferral election under subsection (f) below
shall also be awarded DERs under the Plan with respect to their deferred Shares.
Each such DER will be expressed as a Dollar Amount equal to the dollar amount of
the dividend paid on an actual Share on a Dividend Date during the deferral
period multiplied by the number of Shares still deferred by the Participant as
of the Dividend Date. The Committee will apply the Dollar Amount to “purchase”
notional shares (on which DERs thereafter will also be awarded and applied in
the same manner) at the closing price of a Share on the Dividend Date. Notional
shares deemed purchased with DERs hereunder may be whole or fractional shares.
DERs expressed as a Dollar Amount will continue to be applied to “purchase”
notional shares on Dividend Dates until all of the Participant’s deferred Shares
are delivered to the Participant (or to his or her beneficiary(ies), if
applicable), as elected in his or her deferral election agreement. A

-4-



--------------------------------------------------------------------------------



 



Participant’s notional shares “purchased” with DERs awarded with respect to his
or her deferred Shares shall be 100% vested at all times.
          The Trust shall establish a bookkeeping account (the “DER Account”)
for each such Participant and credit to such account the number of whole and
fractional additional RSUs and notional shares deemed purchased with the Dollar
Amounts. The Participant’s additional RSUs and notional shares shall be subject
to the adjustments described in Section 8 hereof. All whole additional RSUs (for
which Shares become deliverable under this Section) and whole notional shares
credited to a Participant’s DER Account shall be replaced by issued Shares on a
one-to-one basis on the delivery date referred to in subsection (d) above, and
the fractional additional RSUs (for which Shares become deliverable under this
Section) and fractional notional shares credited to a Participant’s DER Account
shall be aggregated and replaced by issued Shares (and with cash in lieu of a
fractional Share) based on the closing price of a Share on the replacement date,
and delivered to the Participant (or to his or her beneficiary(ies), if
applicable) on the date the associated Shares are delivered to the Participant.
          (f) Elective Deferrals. Rights granted under the Program shall be
treated as “Share Awards” and as “Performance-Based Compensation” as defined in
the Brandywine Realty Trust Amended and Restated Deferred Compensation Plan (the
“Deferred Compensation Plan”). Accordingly, a Participant may elect to defer
receipt of Shares issuable under the Program under the rules of the Deferred
Compensation Plan, subject to the following limitations. A Participant may elect
to defer the receipt (and the Trust shall defer issuance) of all or a portion of
the Shares that may become deliverable under the Program, until, as specified in
the Participant’s deferral election agreement, (i) the Participant’s separation
from service (within the meaning of Treasury Regulation § 1.409A-1(h) (or any
successor regulation) from the Trust’s controlled group of entities and/or
(ii) a date chosen by the Participant, provided that if Shares become
deliverable under the Program on account of a Change in Control, the Shares
shall be deliverable as provided in this subsection (f) below. The Participant
may receive Shares credited to the Participant’s Deferred Compensation Plan
Account upon the occurrence of an “unforeseeable emergency,” as defined in
section 409A(a)(2)(B)(ii) of the Code, to the extent not prohibited by the rules
of the Deferred Compensation Plan, such section of the Code and regulations
issued thereunder. If a Change in Control or the Participant’s death occurs
during the deferral period, the Participant’s Shares (and cash attributable to
DERs) shall be delivered in a single sum to the Participant or to the
Participant’s beneficiary(ies) (as applicable) on the 30th day after the Change
in Control (provided that, if the Change in Control arises from a Business
Combination, the Change in Control shall be deemed to occur on the date of the
closing or effectiveness of the Business Combination, as applicable) or the
Participant’s death (as applicable).
          A Participant’s deferral election agreement must be submitted to the
Committee no later than June 30, 2011 in order to be effective; otherwise,
Shares (and cash attributable to DERs) deliverable to the Participant, if any,
will be delivered on March 1, 2012. Unless the delivery of deferred Shares is
occasioned by either of the events described in the last sentence of the
preceding paragraph, if deferred Shares are to be delivered to a Participant who
is a “specified employee,” as defined in section 409A(a)(2)(B)(i) of the Code,
upon his or her separation from service from the Trust’s controlled group of
entities, the Trust shall issue and deliver such deferred Shares (and cash
attributable to DERs) on the date that is six months after the date of his or
her separation from service. A deferral election agreement shall be
substantially in the form set forth in Appendix B attached hereto.
          The Committee shall administer the delivery of Shares (and cash
attributable to DERs) under an election made pursuant to this subsection (f) and
the underlying deferral election agreement in accordance with the Deferred
Compensation Plan, section 409A of the Code and regulations and other guidance
issued thereunder.
     5. Beneficiary Designation.
          (a) Each Participant shall designate the person(s) as the
beneficiary(ies) to whom the Participant’s Shares shall be delivered in the
event of the Participant’s death prior to the delivery of the Shares to him or
her. Each beneficiary designation shall be substantially in the form set forth
in Appendix C attached hereto and shall be effective only when filed with the
Committee during the Participant’s lifetime.
          (b) Any beneficiary designation may be changed by a Participant
without the consent of any previously designated beneficiary or any other person
by the filing of a new beneficiary designation with the Committee. The filing of
a new beneficiary designation shall cancel all beneficiary designations
previously filed.

-5-



--------------------------------------------------------------------------------



 



          (c) If any Participant fails to designate a beneficiary in the manner
provided above, or if the beneficiary designated by a Participant predeceases
the Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.
     6. Delivery to Guardian. If Shares are issuable under this Program to a
minor, a person declared incompetent, or a person incapable of handling the
disposition of property, the Committee may direct the delivery of the Shares to
the guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.
     7. Source of Shares. This Program shall be unfunded, and the delivery of
Shares shall be pursuant to the Plan. Each Participant and beneficiary shall be
a general and unsecured creditor of the Employer to the extent of the Shares
determined hereunder, and the Participant shall have no right, title or interest
in any specific asset that the Employer may set aside, earmark or identify as
reserved for the delivery of Shares under the Program. The Employer’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
deliver Shares in the future, provided the Corporate Goal is met.
     8. Capital Adjustments. Calculations required under the Program, the number
of Base Units awarded under the Program, and the number of Shares that may be
delivered under the Program shall be adjusted to reflect any increase or
decrease in the number of issued Shares resulting from a subdivision
(share-split), consolidation (reverse split), share dividend, or other change in
the capitalization of the Trust during the Measurement Period.
     9. Tax Withholding; Securities Law Compliance. The delivery of Shares (and
cash, if applicable) to a Participant or beneficiary under this Program shall be
subject to applicable tax withholding pursuant to the Plan. The delivery of
Shares to a Participant or beneficiary under this Program and the resale of any
such Shares shall be subject to applicable compliance with applicable federal
and state securities laws.
     10. Administration. This Program shall be administered by the Committee
pursuant to the powers granted to it in Section 2 of the Plan.
     11. Amendment and Termination. The Committee reserves the right to amend
the Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will. However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).
     12. Headings. The headings of the Sections and subsections of the Program
are for reference only. In the event of a conflict between a heading and the
content of a Section or subsection, the content of the Section or subsection
shall control.
     13. Incorporation of Plan by Reference. Because the Program is established
under the Plan in order to provide for, and determine the terms and conditions
of, the granting of certain Awards thereunder, the terms and conditions of the
Plan are hereby incorporated by reference and made a part of this Program. If
any terms of the Program conflict with the terms of the Plan, the terms of the
Plan shall control.

-6-



--------------------------------------------------------------------------------



 



APPENDIX A
BRANDYWINE REALTY TRUST
2009-2011 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
EXAMPLES*
Example 1. Full Measurement Period
Executive A is a participant in the Brandywine Realty Trust 2009-2011 Restricted
Performance Share Unit Program (the “Program”). The Share Value (as defined in
the Program) of a common share of beneficial interest (a “Share”) in the “Trust”
(as defined in the Program) on January 1, 2009 is $7, and the price of a Share
on December 31, 2011 is $11. For the three-year period beginning January 1, 2009
and ending December 31, 2011 (the “Measurement Period”), dividends total $3.6
per Share (and are paid in an equal amount on a quarterly basis — i.e., $.30
dividend per Share per quarter).
Total return to shareholders (“TRS”) on one Share (expressed as a percentage)
for the Trust over the Measurement Period, as calculated by the Trust or by a
third party selected by the “Committee” (as defined in the Program), is the
following:

         
12/31/11 Value of One Share
  $ 11  
+ Dividends over Measurement Period on One Share
    +3.6  
 
     
 
  $ 14.6  
Divided by 1/1/09 Value of One Share
    /7  
 
     
 
    2.085  
 
       
TRS
    108.5 %

Participant A receives a Restricted Performance Share Unit award for 250 “Base
Units” (as defined in the Program). Participant A also receives “DERs” (as
defined in the Program) on his Base Units, such that his total number of Base
Units on December 31, 2011 is 380.60, calculated as follows:

                                      Aggregate   Deemed           Additional
RSUs Date   Base Units   Dividend   Share Price   “Purchased”
1/1/09
    250       —       —       —  
3/15/09
    250     $ 75     $ 6       12.5  
6/15/09
    262.5     $ 78.75     $ 7       11.3  
9/15/09
    273.8     $ 82.14     $ 7       11.7  
12/15/09
    285.5     $ 85.65     $ 8       10.7  
3/15/10
    296.2     $ 88.86     $ 8       11.1  
6/15/10
    307.3     $ 92.19     $ 9       10.2  
9/15/10
    317.5     $ 95.25     $ 10       9.5  

 

*   The examples set forth in this Appendix A (including the $7.00 starting
share price) are illustrative only and are not intended to be precise or
definitive. For example, they do not show the full calculation of “TRS” (as
defined below) because, for ease of explanation, the calculation does not
reflect that each cash dividend paid during the “Measurement Period” (as defined
below) is deemed to be reinvested in a fractional notional share of the “Trust”
(as defined below). When actually calculating TRS, each cash dividend will
generally be deemed to be reinvested in a fractional notional share. There may
be other immaterial differences between the way calculations are performed in
these examples and the way the Trust or a third party engaged by the “Committee”
(as defined below) would perform the calculations.

A-1



--------------------------------------------------------------------------------



 



                                      Aggregate   Deemed           Additional
RSUs Date   Base Units   Dividend   Share Price   “Purchased”
12/15/10
    327.0     $ 98.10     $ 9       10.9  
3/15/11
    337.9     $ 101.37     $ 9       11.3  
6/15/11
    349.2     $ 104.76     $ 10       10.5  
9/15/11
    359.7     $ 107.91     $ 10       10.8  
12/15/11
    370.5     $ 111.15     $ 11       10.1  
12/31/11
    380.6       —       —       —  

If, as of December 31, 2011, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the “MSCI US REIT Index” (as defined
in the Program) (the “Index”), ranked pursuant to each member’s TRS over the
Measurement Period, as calculated by the Trust or by a third party selected by
the Committee, Participant A would receive the following number of Shares (with
fractional Shares settled in cash):

                      Percent of         Base Units     Percentile   Deliverable
in Shares   Shares
Below 25th
    0 %     0  
25th
    50 %   190 (plus cash for .3 Share)
40th
    80 %   304 (plus cash for .5 Share)
50th
    100 %   380 (plus cash for .6 Share)
62.5th
    150 %   570 (plus cash for .9 Share)
75th or above
    200 %   761 (plus cash for .2 Share)

Example 2. Change in Control
Assume the same facts as in Example 1, except that a “Change in Control” (as
defined in the Program) occurs when the Trust’s shareholders approve a “Business
Combination” (as defined in the Program), which becomes effective on October 15,
2010. From the period between January 1, 2009 and October 15, 2010 inclusive,
total dividends of $2.10 per Share have been paid. Because of the Change in
Control, the Measurement Period ends on October 15, 2010, rather than
December 31, 2011. The final price per Share agreed upon by the parties to the
Change in Control is $9.
TRS on one Share (expressed as a percentage) over the Measurement Period (ending
October 15, 2010), as calculated by the Trust or by a third party selected by
the Committee, is the following:

         
10/15/2010 Value of One Share
     $ 9  
+ Dividends over Measurement Period on One Share
  + $ 2.10  
 
     
 
     $ 11.1  
Divided by 1/1/2009 Value of One Share
    /7  
 
     
 
    1.585  
 
       
TRS
    58.5 %

As of October 15, 2010, Participant A has 317.5 Base Units (see Example 1). If,
as of October 15, 2010, the Trust’s TRS places the Trust at the percentiles
listed below among the component members of the Index (ranked pursuant to each
member’s TRS over the Measurement Period, as calculated by the Trust or by a
third party selected by the Committee), Participant A would receive the
following number of Shares (with fractional Shares settled in cash):

A-2



--------------------------------------------------------------------------------



 



                      Percent of         Base Units     Percentile   Deliverable
in Shares   Shares
Below 25th
    0 %     0  
25th
    50 %   158 (plus cash for .8 Share)
40th
    80 %     254  
50th
    100 %   317 (plus cash for .5 Share)
62.5th
    150 %   476 (plus cash for .25 Share)
75th or above
    200 %     635  

Example 3. Termination During Measurement Period
Assume the same facts as in Example 1, except that Participant A incurs a
“Disability Termination” (as defined in the Program) on May 5, 2010. From the
period between January 1, 2009 and May 5, 2010 inclusive, total dividends of
$1.5 per Share have been paid. Thus, as of his date of termination, Participant
A has 296.20 Base Units (see Example 1). Because of the kind of termination that
occurred, Participant A is eligible to receive the number of Shares (if any)
computed in accordance with Section 4(c)(1).

A-3



--------------------------------------------------------------------------------



 



APPENDIX B
BRANDYWINE REALTY TRUST
2009-2011 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
DEFERRAL ELECTION AGREEMENT*
          The Brandywine Realty Trust 2009-2011 Restricted Performance Share
Unit Program effective as of January 1, 2009 (the “Program”), provides a select
group of management or highly compensated employees with the ability to defer a
portion of their compensation earned under the Program. The purpose of this
Deferral Election Agreement is to allow you to defer the delivery of all or a
portion of the Shares (and Shares deliverable with respect to dividend
equivalent rights (“DERs”) awarded thereon) that are otherwise deliverable to
you under the Program until one of the events selected below occurs.
AFTER YOU SIGN THIS DEFERRAL ELECTION AGREEMENT AND IT IS ACCEPTED BY BRANDYWINE
REALTY TRUST (THE “TRUST”), YOU MAY NOT REVOKE IT AFTER JUNE 30, 2011. IF YOU
DECIDE SUBSEQUENTLY TO CHOOSE A LATER DELIVERY DATE, YOU MUST SUBMIT A NEW
DEFERRAL ELECTION AGREEMENT AT LEAST 12 MONTHS PRIOR TO YOUR ORIGINAL DELIVERY
DATE AND YOUR NEW DELIVERY DATE MUST BE AT LEAST FIVE YEARS AFTER YOUR ORIGINAL
DELIVERY DATE. YOU MAY NOT, UNDER ANY CIRCUMSTANCES, ACCELERATE THE DELIVERY OF
YOUR PERFORMANCE SHARES (OR THE SHARES DELIVERABLE WITH RESPECT TO ANY DERS
AWARDED THEREON) AFTER THIS DEFERRAL ELECTION AGREEMENT HAS BECOME EFFECTIVE
(OTHER THAN AS A RESULT OF AN UNFORESEEABLE EMERGENCY, IF ELECTED BELOW).
You need only complete this Deferral Election Agreement if you wish to defer the
delivery of Shares (and Shares deliverable with respect to DERs awarded thereon)
that become deliverable to you under the Program. Capitalized terms in this
Deferral Election Agreement are defined in the Program.
1. Participation Election
o I hereby elect to defer under the terms of the Program the delivery of ___%
[insert any whole percentage from one to 100 percent, inclusive] of the Shares
that may become deliverable to me under the Program.
2. Delivery Date Election
o I hereby elect to have the Trust deliver the percentage set forth above of the
Shares (and the Shares deliverable with respect to DERs awarded thereon) that
may become deliverable to me under the Program upon the following event [check
only one box]:
o (A) On the 10th calendar day after my separation from service from the Trust’s
controlled group of entities (the date which is six months after such separation
from service if I am a “specified employee” at that time — see Section 4(f) of
the Program).
o (B) On the following date:                      ___, 20___ [must be after
March 1, 2012].
o (C) Upon the earlier of the 10th calendar day after my separation from service
(as described in event (A) above) or the following date:                     
___, 20___ [must be after March 1, 2012].
 

*   Because of the complexities involved in the application of federal, state
and local tax laws to specific circumstances and the uncertainties as to
possible future changes in the tax laws, you should consult your personal tax
advisor regarding your own situation before completing this Deferral Election
Agreement.

B-1



--------------------------------------------------------------------------------



 



3. Acceleration in the Event of an Unforeseeable Emergency
In addition to the election I made in 2 above, if I check the following box, I
also elect to have the Trust deliver Shares (and Shares deliverable with respect
to DERs awarded thereon), to the extent permitted by applicable law, to me:
o Upon an “Unforeseeable Emergency,” as defined in Section 4(f) of the Program.
(This term is defined quite restrictively in the Internal Revenue Code. See the
footnote on the previous page regarding consulting with your own tax advisor
before completing this Deferral Election Agreement.)
4. Change in Control or Death
o If a Change in Control or my death occurs before all of the Shares (and Shares
deliverable with respect to DERs awarded thereon) are delivered to me, such
Shares shall be delivered in a single sum to me or to my beneficiary(ies)
designated in my Beneficiary Designation Form (as applicable) on the 30th day
after such Change in Control (provided that, if the Change in Control arises
from a Business Combination, the Change in Control shall be deemed to occur on
the date of the closing or effectiveness of the Business Combination, as
applicable) or death (as applicable).
5. Insufficient Share Possibility
Because of the finite number of Shares available under the Brandywine Realty
Trust Amended and Restated 1997 Long-Term Incentive Plan, I understand that it
is possible that not enough Shares will still be available under the Plan to
deliver all of the Shares otherwise required to be delivered to me (or to my
beneficiary(ies)) on the deferral date(s) chosen in 2 and 3 above.
* * * * *
By signing this Deferral Election Agreement, I agree to the terms and conditions
of the Program as the Program now exists, and as it may be amended from time to
time (provided that no amendment of the Program will adversely affect my rights
under the Program without my written consent).

                 
 
                             
Signature of Participant
      Date        
 
                        ACCEPTED:    
 
                        Compensation Committee of Brandywine Realty Trust    
 
               
 
      By:        
 
               
 
               
 
      Date:        
 
               

B-2



--------------------------------------------------------------------------------



 



APPENDIX C
BRANDYWINE REALTY TRUST
2009-2011 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM
(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)
BENEFICIARY DESIGNATION FORM
          This Form is for your use under the Brandywine Realty Trust 2009-2011
Restricted Performance Share Unit Program (the “Program”) to name a beneficiary
for the Shares that may be deliverable to you from the Program. You should
complete the Form, sign it, have it signed by your Employer, and date it.
* * * *
          I understand that in the event of my death before I receive Shares
that may be deliverable to me under the Program, the Shares will be delivered to
the beneficiary designated by me below or, if none or if my designated
beneficiary predeceases me, to my surviving spouse or, if none, to my estate. I
further understand that the last beneficiary designation filed by me during my
lifetime and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.
          I hereby state that                                          [insert
name], residing at                                                        
         [insert address], whose Social Security number is                     ,
is designated as my beneficiary.

                 
 
                             
Signature of Participant
      Date        
 
                        ACCEPTED:    
 
 
 
                                      [insert name of Employer]    
 
               
 
      By:        
 
               
 
               
 
      Date:        
 
               

C-1